                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN

JEROME WALKER,

                    Plaintiff,
                                                  Case No. 20-cv-1555-pp
      v.
CHRISTINA SERRANO, MICHAEL JEAN,
RACHEL MATUSHAK, SIEANNA EDWARDS,
DR. DANIEL LAVOIE, and WILLIAM SWIEKATOWSKI,
                    Defendants.

     ORDER DENYING WITHOUT PREJUDICE DEFENDANT SIEANNA
     EDWARDS’S MOTION FOR SUMMARY JUDGMENT (DKT. NO. 34)


      Plaintiff Jerome Walker, an inmate at Green Bay Correctional Institution

who is representing himself, filed a lawsuit alleging that the defendants took

adverse actions in retaliation for his complaints. Dkt. No. 1. He is proceeding

on claims that (1) defendants Christina Serrano, Sieanna Edwards, Rachel

Matushak and several health services staff whose names he did not know

restricted his access to his bismuth tablets so that the medication was less

effective; (2) defendants Serrano and Michael Jean attempted to force him to

take bismuth medication when he did not need it, then issued him a conduct

report for refusing; (3) defendants Edwards and Jean falsely accused him of

attempting to “cheek” a blue pill; and (4) defendant Matushak refused to

provide a statement confirming the color of his medications. Dkt. No. 8 at 5-6,

8. On March 5, 2021, defendant Edwards filed a motion for summary judgment

in which she contends that the plaintiff failed to exhaust his administrative

remedies. Dkt. No. 34.

      This district’s Local Rules provide:



                                        1

           Case 2:20-cv-01555-PP Filed 03/16/21 Page 1 of 2 Document 38
              (a) Pro Se Litigation.

                    (1)   If a party is proceeding pro se in civil litigation
               and the opposing party files a motion for summary judgment,
               counsel for the movant must comply with the following
               procedure:

                                 (A) The motion must include a short and
                     plain statement that any factual assertion in the
                     movant’s affidavit, declaration, or other admissible
                     documentary evidence will be accepted by the Court as
                     being true unless the party unrepresented by counsel
                     submits the party’s own affidavit, declaration, or other
                     admissible documentary evidence contradicting the
                     factual assertion.

                                  (B) In addition to the statement required by
                      Civil L. R. 56(a)(1)(A), the text to Fed. R. Civ. P. 56
                      (c),(d), and (e), Civil L. R. 56(a), Civil L. R. 56(b), and
                      Civil L. R. 7 must be part of the motion.

Civil Local Rule 56(a) (E.D. Wis.). A motion for summary judgment also must

include a statement of proposed material facts. See Civil L.R. 56(b)(1)(C).

       Edwards’s motion for summary judgment does not include the “short

and plain statement” described in Civil Local Rule 56(a), nor does it include the

text of Civil L.R. 56(a), 56(b) and 7. Nor has Edwards filed a statement of

proposed material facts. Based on these deficiencies, the court will deny

without prejudice Edwards’s motion for summary judgment. See Civil L.R.

56(b)(1)(C)(iii).

       The court DENIES WITHOUT PREJUDICE defendant Sieanna Edwards’

motion for summary judgment. Dkt. No. 34.

       Dated in Milwaukee, Wisconsin this 16th day of March, 2021.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge

                                           2

          Case 2:20-cv-01555-PP Filed 03/16/21 Page 2 of 2 Document 38
